149 F.3d 1165
Bentley WM Penn, Jr.v.Jospeh Lehman, Former Pennsylvania Department of CorrectionsCommissioner, Raymond E. Clymer, Former PennsylvaniaDepartment of Corrections Commission, Martin Horn, ActingPennsylvania Department of Corrections Commissioner, CherylYoung, Chief Counsel, Pennsylvania Department ofCorrections, David L. Horowitz, Assistant Counsel andSupervisor, Legal Services Section, Pennsylvania Departmentof Corrections, Kandis K. Dascani,
NO. 97-7337
United States Court of Appeals,Third Circuit.
March 4, 1998

Appeal From:  M.D.Pa. ,No.9500715 ,
Muir, J.


1
Affirmed.